Citation Nr: 1110919	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for non-ischemic cardiomyopathy with congestive heart failure (CHF), to include as due to undiagnosed illness, or in the alternative as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969 and from October 1990 to May 1991.  He was recalled to active duty from March 1992 to August 1992.  His overseas tours included service in Vietnam and Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for non-ischemic cardiomyopathy with CHF.

This matter was previously before the Board in August 2008.  At that time, the Board also addressed a claim for service connection for PTSD.  The Board remanded the claim so that the Veteran could receive corrective notice, treatment records could be requested, social security administration (SSA) records could be obtained, and the Veteran could be scheduled for a VA PTSD examination.  The Veteran was granted service connection for PTSD in an August 2010 rating decision.  The case has been returned to the Board for further appellate consideration.

The Veteran testified at a personal hearing in a June 2008 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), are met.

In March 2005, the Veteran filed a claim for service connection for CHF.  In October 2005, the Veteran indicated his belief that he developed CHF due to exposure to chemicals during his time in Kuwait during the Gulf War.  He noted that he experienced "cardiac symptoms," and felt that non-ischemic cardiomyopathy could be considered an undiagnosed condition (because it meant his condition was "not caused by a local deficiency of blood supply.")  During his June 2008 videoconference, the Veteran indicated he was given a variety of pills for ischemic heart disease in service, but could not recall the names of the pills.  In a January 2011 post-remand brief, the Veteran's representative cited several medical articles, including one from www.health.harvard.edu/press_releases/ptsd-heart-disease which noted that PTSD may hasten the progression of heart disease.  

In essence, several theories of entitlement have been advanced by the Veteran and his representative: (1) entitlement to service connection for non-ischemic cardiomyopathy with CHF to include as due to an undiagnosed illness; (2) entitlement to service connection for non-ischemic cardiomyopathy with CHF to include as due to service-connected PTSD; (3) entitlement to service connection for non-ischemic cardiomyopathy with CHF to include as aggravated by service-connected PTSD; and (4) entitlement to direct service connection for non-ischemic cardiomyopathy with CHF.

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to present some evidence (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).

Except as provided in paragraph (c) of this section, VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. (2)(i) For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: ( 1 ) Chronic fatigue syndrome; ( 2 ) Fibromyalgia; ( 3 ) Irritable bowel syndrome; or ( 4 ) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. (ii) For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. (3) For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. (4) For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. (5) A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. (6) A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.

For the purposes of paragraph (a)(1) of this section, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs or symptoms,(7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, (13) Menstrual disorders. 

Compensation shall not be paid under this section: (1) If there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) If there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) If there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

Service treatment records include a June 1987 chest x-ray, which was negative.  Service personnel records reflect service in Saudi Arabia from December 1, 1990 to April 15, 1991.  In a redeployment physical examination report dated in April 1991, the Veteran did not complain of chest pain or shortness of breath.  His blood pressure was 116/80, and it was remarked that the Veteran had not developed any new problems during ODS (Operation Desert Storm).  In the April 1991 accompanying report of medical history, the Veteran shortness of breath, chest pain or pressure, a chronic cough, palpitation or pounding of the heart, heart trouble or blood pressure problems.  He did note that he had asthma. 

Medical records in the claims file show that the Veteran had a history of alcoholism (March 2004) and tested positive for cocaine (October 2004).

In September 2003, the Veteran was noted to have newly diagnosed CHF.  In October 2003, he was diagnosed with severe left ventricle dysfunction, and a potential cause of his heart trouble was alcohol, as he reported drinking one pint of hard liquor weekly at that time.  It was unlikely his cardiac problems were hypertensive heart disease as he did not have a history of hypertension.  In March 2004, it was noted he had recently diagnosed dilated cardiomyopathy, not thought to be ischemic.  Additionally, the physician noted the "origin of the low output state remained obscure."  

The Veteran is also noted to have chronic renal insufficiency, which, in June 2004, was felt to be due to his CHF.  In July 2004, he was noted to have chronic severe fatigue and dyspnea on exertion related to his cardiac problems.  A catheterization showed no evidence of obstructive coronary artery disease, but a severely depressed left ventricular ejection fraction.  

An EKG consultation, provided in August 2004, revealed the Veteran had non-ischemic cardiomyopathy with creatinine at 1.8, and two admissions with workup of renal function.  He was noted to not have a history of diabetes mellitus or hypertension.  It was also noted that his CHF was likely secondary to alcohol abuse.  Records from September 2004 showed he had hepatic insufficiency of his liver and deep vein thrombosis.  

In June 2004, Trident Health Systems treatment records noted the Veteran was then currently incarcerated and awaiting trial related to alleged drug activities.  In October 2004, the Veteran was advised to avoid cocaine and tobacco after reporting to Trident Hospital with crushing chest pain and shortness of breath.  Again while seeking treatment for chest pain and shortness of breath in December 2004, the physician noted that the Veteran "understood why he should not be using crack cocaine, but he also does not seem concerned about the potentially lethal consequences of his cocaine use."  While the Veteran repeatedly denied using drugs other than marijuana to his medical care providers, a January 2005 VA treatment note shows that he again tested positive for cocaine.  The treating physician noted his cocaine use was likely exacerbating his cardiomyopathy and CHF.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Although his service treatment records do not indicate that the Veteran was diagnosed with a cardiac disorder in service, the etiology of his current non-ischemic cardiomyopathy with CHF is not easily determined from the medical evidence in the claims file, as such he should be afforded a VA examination to ascertain if his current non-ischemic cardiomyopathy with CHF was incurred in service, is due to an Gulf War undiagnosed illness, or is due to or aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.

2.  The Veteran should be afforded an appropriate VA Heart examination performed by a cardiologist to evaluate the current nature and etiology of his claimed non-ischemic cardiomyopathy with CHF.  All indicated tests and studies are to be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for the Heart.  Prior to the examination, the claims folder and a copy of this remand must be made available to the cardiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the cardiologist.

Following review of the claims folder and an examination of the Veteran, the cardiologist is specifically asked to list all currently diagnosed heart or cardiovascular disabilities.  Then, the examiner should opine whether it is at least as likely as not that (1) the non-ischemic cardiomyopathy with CHF was incurred in or cause by service; or (2) whether his cardiac complaints can be attributed to any known clinical diagnosis, and, if not, the examiner should indicate whether any cardiac complaints represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms; or (3) non-ischemic cardiomyopathy with CHF was caused or aggravated by PTSD.  If the examiner determines that the Veteran's PTSD aggravates his cardiac disorder(s), the examiner should attempt to note the degree of disability over and above the degree of disability existing prior to the aggravation.  Sustainable reasons and bases (an articulated medical rationale) must be included with the opinions.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim, to include all theories of entitlement.  If any claim is not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


